Citation Nr: 1742634	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-36 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a stomach condition.

2.  Entitlement to service connection for a stomach condition.

3.  Entitlement to service connection for nerve damage to both hands.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to March 1970 and from November 1990 to April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the case currently lies with the RO in Atlanta, Georgia.

In his December 2013 substantive appeal, the Veteran requested a Board hearing via videoconference.  He was scheduled for a hearing in November 2016, but did not appear for the scheduled hearing.  Neither the Veteran nor his representative has requested that the hearing be rescheduled, nor have they submitted good cause for the Veteran's absence.  Therefore, the hearing request is considered withdrawn.  
38 C.F.R. § 20.704(d) (2016).

The reopened issue of entitlement to service connection for a stomach condition and the issue of entitlement to service connection for nerve damage to both hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2006 rating decision declined to reopen the Veteran's claim for entitlement to service connection for chronic stomach condition; and the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  Evidence added to the record since the final December 2006 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a stomach condition.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that declined to reopen a claim of entitlement to service connection for chronic stomach condition is final.  38 U.S.C.A. § 7105(c) (2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

2.  New and material evidence having been received, the claim for entitlement of service connection for a stomach condition is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim for service connection for a stomach condition.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

In September 1997, the Veteran filed his original claim for entitlement to service-connection for a stomach condition.  The RO denied the claim in an October 1998 rating decision finding that the service treatment records were negative for any findings of a chronic stomach condition during active service.  The Veteran filed claims to reopen the issue in November 2001 and June 2005.  In rating decisions dated in July 2002 and December 2006, the RO declined to reopen the claim finding that no new and material evidence had been received.

The Veteran did not submit any evidence within one year of the December 2006 rating decision, nor did he file a timely appeal to the December 2006 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105(c) (2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).

The Veteran filed a claim to reopen his claim for service connection for a stomach condition in December 2008.  The June 2009 rating decision on appeal denied the claim to reopen.

The basis of the December 2006 prior final denial was the RO's findings that there was no objective medical evidence of a direct link between military service and the current esophageal reflux and diverculitis.  The RO found that new evidence was not material because there is no evidence of a chronic stomach condition in service.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the December 2006 rating decision that addresses this basis.

Evidence submitted and obtained since the December 2006 rating decision includes VA treatment records and lay evidence.  In particular, in his December 2013 substantive appeal, the Veteran provided lay statements that his stomach condition was caused by stress from his military service.

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses whether the Veteran's currently diagnosed stomach disability may be related to his service, and is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new,' as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim.

The Board thus finds that new and material evidence has been submitted to reopen the issue of entitlement to service connection for a stomach condition since the December 2006 rating decision.  On this basis, the issue of entitlement to service connection for a stomach condition is reopened.

ORDER

New and material evidence not having been received, the claim for service connection for a stomach condition is reopened, and to that extent only, the appeal is granted.


REMAND

With regard to the Veteran's claim for a stomach condition, a January 2013 VA examiner rendered diagnoses of gastric ulcer and duodenal ulcer and provided an opinion that the Veteran's stomach condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the Veteran was seen twice during his service tenure with abdominal complaints, 9 months apart, but there were no further complaints in service establishing no chronic disease.  The examiner also noted that after service, the first follow-up with stomach problems noted was a request for Cimetidine in October 1998, 28 years post service tenure.

Here, the only rationale provided by the examiner for the negative nexus opinion was the lack of service treatment records, or insufficient documentation, recording the Veteran's symptomatology or diagnosis.  Clearly, the examiner based the opinion on the absence of corroborating evidence of symptoms during service and the lack of treatment after service, and failed to consider the Veteran's description of his symptomatology.  In this regard, the Board highlights the relevant law that generally, "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also Buchanan v. Nicholson, 451 F.3d at 1336-37 (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").

In a November 2001 statement, the Veteran indicated that he was treated for a stomach condition while stationed in Paris Island, Camp Lejeune, and the Naval Hospital in Danang, Vietnam.  He stated he had been treated for this condition on a continuous basis since discharge from military service.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the medical opinion provided by the VA examiner fails to address the Veteran's contentions.  For example, the VA examiner could have addressed whether any claimed symptoms were consistent with the Veteran's complaints through the years, or whether the complaints, and reported symptoms in service are consistent with the current disorders.  Instead, the examiner determined, incorrectly, that lack of treatment records are the only evidence which can provide the basis for an opinion concerning etiology.

Furthermore, the evidence of record contains multiple records of treatment relating to stomach condition prior to October 1998.  An August 1993 VA treatment record shows a complaint of problem with stomach pain and vomiting, and the diagnosis was probable hyperactivity.  A June 1996 VA treatment record shows the Veteran's report of epigastric discomfort, and the diagnostic impression was "gastritis, likely."  An August 1997 VA treatment record shows a history of epigastric pain for 20 years, and the diagnostic impression was dyspepsia.  Finally, a December 1997 VA treatment record shows abdominal pain, "suspect functional (gas and IBS [(irritable bowel syndrome)]) plus possible peptic symptoms."  

Given the deficiencies in the January 2013 VA medical opinion, the Board finds that the VA examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.").  Consequently, the case is remanded for a supplemental medical opinion.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).

With regard to the Veteran's claim for nerve damage to both hands, the Veteran states in his December 2013 substantive appeal that his right arm nerve damage was from his rifle sling.  In this regard, a June 2016 VA occupation therapy consultation report notes a diagnosis of right hand palsy recurrence.  His service personnel records reflect that his military occupation specialty (MOS) was a Rifleman.  Thus, the Board finds that a VA examination is warranted to adequately decide the merits of the claim, based on the Veteran's lay testimony.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, a November 2008 VA primary care physician note states that the Veteran reported he had been to a neurology clinic in the private sector and brought records about nerve conduction study that showed radicular symptoms in the C5, L2, and also mild left carpal tunnel and left ulnar nerve neuropathy.  However, these records from the Veteran's private neurologist have not yet been obtained.  There is no indication in the record that the RO requested an authorization from the Veteran to obtain these records.  See Baker v. West, 11 Vet. App. 163, 169 (1998) (holding that when VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-43 (1996) (quoting Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992)).  Thus, the case must be remanded for the RO to obtain all treatment records from the Veteran's private physicians.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must request that the Veteran identify all non-VA medical providers who have treated him for his claimed disabilities since separation of service.  The RO must then obtain copies of the identified medical records that are not already in the claims folder.  In particular, obtain all records relating to the Veteran from the private neurology clinic that conducted a nerve conduction study, as referenced in the November 2008 VA primary care physician note.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim, and (d) that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  Obtain any updated VA treatment records for the Veteran from the VA Medical Centers in Dublin, Augusta, and Decatur, Atlanta and any associated outpatient clinics dated from April 2017 to the present.  All records and/or responses received should be associated with the claims file.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current stomach disability by an examiner with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be obtained.

After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service treatment records, and the Veteran's lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stomach disability was incurred in or otherwise related to the Veteran's military service, to include the claimed stress from military service.

The examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.  The examiner should address whether any claimed symptoms in service are consistent with any current disorder.

A complete rationale for any opinion expressed should be provided.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any nerve damage to the Veteran's hands by an examiner with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment should be obtained.

After a thorough review of all evidence in the claims file, to include the Veteran's service and post-service treatment records, and the Veteran's lay statements, the examiner should (a) determine the diagnoses of all current neurological disorders of the hands and (b) provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any of the disorders were incurred in or otherwise related to the Veteran's military service.

The examiner is asked to elicit information from the Veteran regarding current symptoms and complaints through the years, and fully consider the Veteran's lay statements regarding the onset and symptoms of the claimed disability.

A complete rationale for any opinion expressed should be provided.

5.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


